Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art failed to disclose or fairly suggest a wide gap semiconductor device comprising, along with other recited claim limitations, wherein a polysilicon layer has an undoped polysilicon layer provided on the drift layer and a doped polysilicon layer provided on the undoped polysilicon layer as amended on 7/28/2021 and as argued on page 6 of the remarks filed on 7/28/2021. Claims 2-4 and 7-10 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 6, prior art failed to disclose or fairly suggest a wide gap semiconductor device comprising, along with other recited claim limitations,  a drift layer being a first conductivity type; a plurality of well regions being a second conductivity type and formed in the drift layer; a polysilicon layer provided on the well regions and on the drift layer between the well regions; an interlayer insulating film provided on the polysilicon layer; a gate pad provided on the interlayer insulating film; and a source pad electrically connected to the polysilicon layer as amended on 7/28/2021 and as argued on page 6 of the remarks filed on 7/28/2021. Claims 11-17 depend from claim 6 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/12/2021